Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22AA

 

 

TWENTY-FIFTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This TWENTY-FIFTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”) and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the Parties, any subsequent reference to the Agreement between
the Parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following:

 

1.

Customer desires to utilize, and CSG agrees to provide, the services of CSG’s
resources to design, develop, and implement a new custom solution to suspend
collection activities for Customer subscriber accounts with a ******* ******* to
assist Customer with its federal regulatory obligations.

 

2.

As of the Amendment Effective Date, Schedule F, Fees, Section IV. Ancillary
Products and Services, Subsection A., titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 30., titled “******* ******** Custom Solution,”
as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

30. Dispute Handling Custom Solution (Note 1)

 

 

a)  Production Support and Maintenance Fee (Note 2) (Note 3)

*******

$********

b)  Application hosting fee (Note 4)

*******

$********

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work (CSG document number
4114305).

Note 2: Production support and maintenance (“Production Support”) will commence
after the deployment of the ******* ******** Custom Solution to production.
Production Support is limited to ********* (**) ***** per *****. Additional fees
will be charged for hours exceeding this ******* limit and will be set forth in
a separate mutually agreeable Statement of Work or Letter of Authorization.

Note 3:  The ******* Production Support and Maintenance Fee covers post
deployment support, including answering functional questions and resolving
Customer reported concerns, and CSG operating support and operating systems
software licensing including maintenance of the billing system profiles that are
restricted from entering the deferred credit.  CSG will be responsible for
resolution of ******* ******** Custom Solution defects.  Future enhancement and
changes to the ******* ******** Custom Solution will be set forth in a mutually
agreeable Statement of Work.  Future enhancements may include, but shall not be
limited to, changing the ******* ******** Custom Solution to operate with
systems other than ACSR®.  Production Support is intended to address production
issues only and does not include *********** ******* or any ******* to the
******* ******** Custom Solution required by the use of *** ********, *********,
********, or *********** ************* changes.

Note 4:  The application hosting fees contemplate *** (*) servers.  If volume
requires additional servers due to increased capacity or usage, as determined in
CSG’s discretion, the Parties shall enter into a mutually agreeable Statement of
Work and Amendment to add the servers and related fees.  In the event Customer
does not agree to the additional servers, Customer understands and acknowledges
the functionality may be impacted.  Multiple load servers are assumed to be
required to handle the volume.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President Procurement

 

Title:  SVP, Secretary & General Counsel

 

Date:  4-18-2017

 

Date:  2/17/17

 